NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0899n.06

                                           No. 12-2008                                  FILED
                                                                                   Oct 18, 2013
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

LABEED NOURI,                                        )
                                                     )
       Petitioner-Appellant,                         )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE EASTERN
GREG MCQUIGGIN,                                      )       DISTRICT OF MICHIGAN
                                                     )
       Respondent-Appellee.                          )
                                                     )



       BEFORE: SUTTON and KETHLEDGE, Circuit Judges; DOW, District Judge.*


       PER CURIAM. Labeed Nouri appeals the district court’s judgment dismissing his petition

for a writ of habeas corpus, filed under 28 U.S.C. § 2254.

       A jury found Nouri guilty of first-degree criminal sexual conduct and two counts of fourth-

degree criminal sexual conduct. Prior to sentencing, the trial court granted Nouri’s motion for a new

trial, concluding that his counsel had rendered ineffective assistance. The Michigan Court of

Appeals reversed the trial court’s decision to grant a new trial and remanded for reinstatement of

Nouri’s convictions. People v. Nouri, No. 290178, 2009 WL 3199532 (Mich. Ct. App. Oct. 6,

2009). The Michigan Supreme Court denied leave to appeal. People v. Nouri, 778 N.W.2d 68




       *
         The Honorable Robert M. Dow, Jr., United States District Judge for the Northern District
of Illinois, sitting by designation.
No. 12-2008
Nouri v. McQuiggin

(Mich. 2010). On remand, the trial court sentenced Nouri to an effective prison term of ten to

twenty years.

       Nouri filed an application for leave to appeal in state court, and he filed a federal habeas

petition asserting that he had been improperly denied bond during his state-court proceedings.

While those matters were pending, Nouri entered into a plea agreement with the prosecution. Under

the terms of the agreement, Nouri would plead no contest to aggravated assault and receive a two-

year probation sentence, his three convictions for criminal sexual conduct would be vacated and

dismissed, and his application for leave to appeal and habeas petition would be dismissed as moot.

The trial court accepted the agreement and entered a judgment in accordance with its terms. The

application for leave to appeal and the habeas petition were dismissed as moot.

       Nouri filed a second federal habeas petition, asserting that, during his trial on the criminal

sexual conduct charges, his counsel rendered ineffective assistance by denying him the right to

testify, failing to object to certain questions and testimony, failing to call a witness, and failing to

properly impeach a witness. After the respondent filed a motion to dismiss the petition, Nouri filed

a supplemental brief, arguing that the district court should vacate his plea agreement because newly

discovered evidence demonstrated that he was actually innocent. The district court dismissed the

habeas petition, concluding that Nouri’s ineffective-assistance claims became moot when his

criminal sexual conduct convictions were vacated and dismissed. The court declined to consider

the issue raised in the supplemental brief because Nouri failed to properly present it in his habeas

petition. This court granted Nouri a certificate of appealability for his claims that the district court




                                                  -2-
No. 12-2008
Nouri v. McQuiggin

erred by dismissing his habeas petition as moot and by declining to address the issue raised in his

supplemental brief.

          On appeal, Nouri argues that the district court erred by concluding that his second habeas

petition was moot because he was suffering collateral consequences resulting from his criminal

sexual conduct convictions. Nouri also argues that the district court erred by refusing to consider

the issue raised in his supplemental brief.

          We review de novo the district court’s denial of a § 2254 petition. Sheppard v. Bagley, 657
F.3d 338, 342 (6th Cir. 2011). The district court properly dismissed Nouri’s second habeas petition

as moot because it challenged only his criminal sexual conduct convictions, which had been vacated

and dismissed. See Demis v. Sniezek, 558 F.3d 508, 512 (6th Cir. 2009). Further, despite Nouri’s

argument to the contrary, his probation sentence and the limitations placed on his medical practice

did not satisfy the “collateral consequences” exception to mootness because they resulted from his

no contest plea, not his criminal sexual conduct convictions. See id. at 515-16. Finally, the district

court properly declined to address Nouri’s challenge to his no contest plea because he failed to either

raise the issue in his habeas petition, see Montgomery v. Bobby, 654 F.3d 668, 685 (6th Cir. 2011),

or seek leave to amend the petition to include the claim, see Mayle v. Felix, 545 U.S. 644, 655

(2005).

          Accordingly, we affirm the district court’s judgment.




                                                  -3-